 BROTHERHOOD OF PAINTERS, ETC.45&BROTHERHOOD OF PAINTERS,DECORATFRS,AND PAPERHANGERS OFAMERICA,LOCAL UNION No. 193,AND DISTRICTCOUNCIL No. 38 OFBROTHERHOOD OF PAINTERS,DECORATORS,AND PAPERHANGERS OFAMERICA,AFFILIATEDWITH A. F. OF L.andPITTSBURGH PLATE.GLASSCOMPANY.Case No. 10-CC-62.October 25, 1954Decision and OrderOn April 5, 1954, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents i had engaged in certain unfair labor practices, in violationof Section 8 (b) (4) (A) of the Act, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after,Respondents filed exceptions and briefs were filed by GeneralCounsel and Pittsburgh.2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent that they are con-sistent with our findings, conclusions, and Order as herein set forth.1.We find, in agreement with the Trial Examiner, that Respond-ents violated Section 8 (b) (4) (A) at the construction site wherea building was being erected for the Equitable Life Assurance Societyin Atlanta,' because their picketing was not strictly confined to theprimary employer involved in the dispute but was also directed tothe employees of neutrals at the job situs.4This is demonstrated,in ouropinion, by the following: (a) The picketing of the site onSeptember 14, 1953, with a sign having the legend "Glass Work OnThis Job Unfair to D. C. 38, AFL." From approximately Septem-ber 6-20, 1953, inclusive, Pittsburgh's main establishment in Atlantawas beingpicketed by Respondents with a sign having the followinglegend : "Pittsburgh Plate Glass Company is unfair to PaintersD. C. 38."The Equitable picketing thus raised doubt as to whetheritwas limited to Pittsburgh, or carried over to employees of the gen-1Local UnionNo 193 andDistrictCouncil No 38 are together referred to herein asRespondents.2The ChargingParty isreferred to herein asPittsburghiReferred to herein as the Equitable job4Local Union 55, etc(Professional and Business Men's Life Ins. Company,108 NLRB363,Chauffeurs,Teamsters,Warehousemen,etc(Hoosier Petroleum Company Inc.),106 NLRB 629,enfd. 212 F.2d 216(C. A 7)We do notagree with the Trial Examinerthat the caseofBreweryand Beverage Drivels and Workers(Wash.ngton Coca ColaBottling Works,Inc.),107 NLRB299 is controllingSee discussion of this decision,infra.110 NLRB No. 84. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral contractor and other secondary employers as well.Therefore,the picketing failed to meet our usual requirement of legitimate coln-mon-situs picketing that it disclose clearly that the dispute is withthe primary employer alone. SeeMoore Dry Dock Company,92NLRB 547, 549; and (b) the solicitation and direction by Cetti,president of Respondents, of two employees of E. L. Thompson Com-pany, plastering subcontractor, to stop working because Respondentswere picketing.2.We do not agree with the Trial Examiner that Respondents'picketing of the site where a building was being constructed forMontag Bros., Inc.' was in violation of the Act.A. It appears that Respondents picketed the Montag job for a shorttime when no Pittsburgh employees were working.General Counseland Pittsburgh argue such picketing was violative of the Act.Wefind that Respondents were probably unaware that there were noPittsburgh employees working at the time inasmuch as the construc-tion site was so large that it was difficult to ascertain who was work-ing on the other side, and Pittsburgh employees were normally atwork at the time of the picketing.Moreover, Respondents removedthe pickets promptly on learning that Pittsburgh employees were notworking.Under the circumstances, we conclude that the picketingwas not a violation of the Act.B. General Counsel also argues that Respondents violated the Actby failing to tell employees of secondary employers on the jobs picketedthat such employees were free to cross and work behind Respondents'picket lines without reprisals or fear of reprisals.The Trial Exam-iner declined to rule on this contention. In our opinion, under thecircumstances of this case, we find that Respondents did not violatethe Act by their silence.'C. General Counsel and Pittsburgh further argue, and the TrialExaminer finds, that the doctrine in theWashington Coca Coladecision (citedsupraat footnote 4) is applicable to the instant case.Under their view, any picketing by Respondents at construction siteswhere Pittsburgh's glaziers are making installations and other craftsare also working isper sea violation of Section 8 (b) (4) inasmuchas Pittsburgh has a permanent and extensive business establishmentwithin the area at which Respondents could picket effectively.Ac-cordingly, they reason that if Respondents picket the constructionsites, such picketing must necessarily be for the object of reachingemployees of secondary employers and not of engaging in legitimateprimary picketing.We do not agree.'5Herein referred to as the Montag jobeBaltimore Building and Construction Trades Council,et at.(Stover Steel Service),108 NLRB 1575."It is, therefore, unnecessary to rule upon Pittsburgh's contention that the TrialExaminer proposed too limited a remedy based on the application of theWashingtonCoca Coladoctrine. BROTHERHOOD OF PAINTERS, ETC.457In ourWashington Coca Coladecision, we endeavored to make clearthat the doctrine therein enunciated was being applied with due re-gard for the right of the Respondent Union to picket effectively, bothfrom the standpoint of the general public and the particular em-ployees involved in the labor dispute. It will be noted that the unionin that case picketed the main plant of Coca Cola, located in down-town Washington, from the first day of the strike, and that the driversinvolved entered and left the plant at least four times each day.Ac-cordingly, it was clear that the application of theWashington Coca.Coladoctrine to the facts in that case would not unduly circumscribethe union in its right to picket effectively. In the instant matter,however, we do not have such assurance.The Pittsburgh plant waslocated in a wholesale and industrial area, approximately 21/2 milesfrom the center of town, and was picketed only a small part of thetime of the strike.Moreover, and more serious, the glaziers were atthe main establishment only twice a day at most, reporting for workand checking out, and sometimes not at all.In addition to the consideration of Respondents' right to picketeffectively, we are further dissuaded from applying theWashingtonCoca Coladoctrine because, in this matter, we find that the construc-tion site at the Montag job harbored the situs of the dispute betweenRespondents and Pittsburgh concerning the glaziers working on thepremises.Judge Hooper, in the court proceedings in this matter, indenying General Counsel's request to apply theWashington Coca Coladoctrine, observed : "picketing is done on a construction job at whichmany of the primary employer's men (belonging to the Union in-volved) were working all day long." Similarly, Judge Connolly inthe case ofElliott v. General Drivers,Warehousemen and Helpers,Local Union 968,123 F. Supp. 125, recognized the serious situs prob-lem in cases such as the instant matter. In our recent decision inOtis Massey Company, Ltd.,109 NLRB 275, we applied theWashing-ton Coca Coladoctrine in a case involving a common constructionsite, but, only because the premises did not harbor the situs of thedispute between the union and the primary employer. Implicit in thatdecision was our view that theWashington Coca Coladoctrine wouldnot be applied where the premises of the secondary employer harborthe situs of the dispute between the union and the primary employeras inthe instant matter.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents and their offi-cers, representatives, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing and encouragingthe employees of Beers Construction Company, E. L. Thompson Com- 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany, or any other employer, to engage in a strike or a concerted re-fusalin the course of their employment to perform services for theiremployer where an object thereof is to force or require any employeror person to cease doing business with Pittsburgh Plate GlassCompany.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at their business offices and meeting halls in Atlanta,Georgia, copies of the notice attached to the Intermediate Reportmarked "Appendix." 8 Copies of said notice,to be furnished by theRegional Director for the Tenth Region, shall, after being duly signedby a representative of each Respondent, be posted by said Respond-ents immediately upon receipt thereof and be maintained for a periodof sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices affecting its members are customarilyposted.Reasonable steps shall be taken by said Respondents to in-sure that the notices are not altered, defaced, or covered by any othermaterial.Upon request of the Regional Director, the Respondentsshall supply him with a sufficient number of signed notices for posting.(b)Mail to the Regional Director for the Tenth Region signedcopies of the notice attached hereto marked "Appendix" for posting,Pittsburgh willing, at the latter's place of business where notices toemployees are customarily posted.(c)Notify the Regional Director for the Tenth Region,in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondents otherwise violated Section 8 (b) (4) (A) of theAct, be, and it hereby is, dismissed.MEMBERMURDOCK took no part in the consideration of the aboveDecision and Order.8This notice,however,shall be,and it hereby is, amended by striking from the firstparagraph therein the words "The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words "A Decision and Order " In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals. Enforcing an Order "Intermediate ReportSTATEMENT OF THE CASEThisproceeding, brought under Section 10(b) of the National Labor RelationsAct (61 Stat. 136) against the Brotherhood of Painters, Decorators, and Paper,hangers of America, Local Union No. 193, and District Council No.38 of Brother-hood of Painters,Decorators,and Paperhangers of America,Affiliated with A. F.of L.,' upon a charge duly filed by Pittsburgh Plate Glass Company,complaint and1The Respondent was named incorrectly in the complaintAt the hearing,the GeneralCounsel moved to amend as aboveThe motion was granted without objection BROTHERHOODOF PAINTERS, ETC.459amended complaint issued by the General Counsel of the National Labor RelationsBoard, was heard in Atlanta, Georgia, on various dates from January 11 to January"21, 1954.The amended complaint alleged violations by the Respondent of Section-8 (b) (4) (A) of the ActAll parties were represented by counsel and participated in the hearing.Briefshave been filed with the Trial Examiner by the General Counsel, Pittsburgh, and theRespondent.On about March 2, 1954, the General Counsel submitted to the TrialExaminer a stipulation to correct the record,which is signed by all the parties.In accordance with said stipulation, I hereby order the record corrected; and thestipulation is received in evidence as Trial Examiner's Exhibit No. 1.On the basis of my observation of the witnesses, and upon the entire record in.the case, I make the following:FINDINGS AND CONCLUSIONS 2From conceded facts,it is foundthat the Respondent Unions arelabor organiza-tions within the meaning of Section2 (5) of the Act, and that Pittsburghis engagedin commerce within the meaning of Section2 (6) of the Act.A. Statement of factsPittsburgh, the primary employer involved in this case, operates and maintainsa large wholesale and retail branch plant on Memorial Drive in Atlanta, Georgia,where it employs approximately 95 persons.Of this number, about 15 are "outsideglaziers."These outside glaziers install glass and allied products on the job, outsideof or away from the plant. They normally report for work at the plant, but attimes are permitted by their foreman to report directly to the jobs.Pittsburgh'soutside glazing work amounts to approximately 11 percent of the business of saidplant.Pittsburgh originally had a contract with Glaziers' Local Union No. 1538.Thecontract was entered into on November 21, 1947, and contained a no-strike clause.At sometime before the times hereinafter mentioned Local Union No. 1538 lostitscharter and ceased to exist. Its members transferred or were absorbed intoPainters Local Union No. 193.However, the above contract was in full forceand effect until its anniversary date, November 21, 1953.The Respondent andPittsburgh negotiated for a new contract after June 22, 1953, and until September10, 1953.At a unionmeetingheld on the night of August 31, members who wereglaziers and who were employees of Pittsburgh and of other glazing firms in theAtlanta area voted to strike.William A. Cetti, president of both Respondent Unions, made a statement atthe meeting and before the strike vote was taken to the effect that the jobs ofglazing firms that did not sign new agreements would be picketed and that if anyunion member crossed a picket line "or violated any of the laws of the InternationalBrotherhood constitution, charges would be preferred against them and they wouldbe tried."The strike, involving Pittsburgh and other employers of glaziers, commenced,on September 1, 1953About nine of Pittsburgh's outside glaziers reported for workand did not participate in the strike.At the inception of the strike, Pittsburgh made no effort to carry on its outsideglazingwork until September 10, at which time the contract negotiations werediscontinued without agreement, and nine of Pittsburgh's outside glaziers returned2 There are few material issues of fact in the caseThe facts hereinafter related andfound are either based upon undisputed evidence or on testimony which I credit.When-contrary testimony and denials are not set forth, they are not creditedConsiderabletestimony was adduced concerning meetings of Local Union No 193 which took place onJune 17, August 31, and October 5, 1953 In his brief, the General Counsel states thatcertain threats allegedly made either on August 31 or October 5 have a bearing on theintent or object of the Respondent in picketingI fail to see where the testimony con-cerning the meeting on June 17 is relevant or material to the issues in the caseThere-.fore, such testimony is not discussed herein.However, it has been considered by mein evaluating the credibility of the witnesses involved.With respect to the meetings ofAugust 31 and October 5, I believe and find that the preponderance of the reliable andcredible evidence favors the case of the Respondent.Accordingly, the findings hereinin connection with the meeting held on August 31 are based on the credited testimony of.Respondent's witnesses 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work.During the period from September 6 to September 20, the Respondentpicketed Pittsburgh's plant.Cetti represented the Respondent at bargaining conferences with Pittsburgh.Con-cerning statements madeby Cettiat a conference held on September 10, R. W.Murphy Mothershed,Pittsburgh'smanager,testified credibly as follows:After we had told Mr.Cetti that we could not accept this contract,he said"Well, you won't be allowed to work on any Union jobs in Atlanta, or theAtlanta area."I don't know whether it was a continuation of the same sentenceor not, but he said he had negotiated contracts for various other crafts and thathe represented them in his work in District Council No.38, and"You justwon't be allowed to work on any Union jobs in Atlanta."One of the represent-atives of our company replied"Well, we know exactly what you can do, andwe also know what our rights are and what we can do"; and Mr.Cetti's replyto that was"Well, I'm not afraid of injunctions;I've seen plenty of them. Infact I'm involved in one now."Alex Sherman,Pittsburgh's glass sales manager,also attended some of the bargain-ing conferences.In connectionwith Cetti's statements at one of the meetings, Sher-man testifiedcrediblyto the following:Well, I recall specifically Mr. Cetti making the remark"well, Pittsburghs canjust go non-union, and they just won'tdo any Union jobs," . . . . To the bestof my knowledge I recall him making the statement that if we got on any ofthese Union jobs they were going to be picketed;that he signs contracts for somany crafts,which are composed of X number of workmen,and there it is.Beers Construction Company had the contract for the erection of a building forthe Equitable Life Assurance Society in Atlanta.The glazing work on the buildingwas subcontracted to Pittsburgh in the amount of $13,000.During Saturday morn-ing, September 12, 1953, James O. Moore, recording secretary of Local No. 193and business agent of District Council No.38, called H. W. Beers, Jr., president ofBeers Construction Company, at his home.Moore told Beers that Pittsburgh was"unfair"to the Respondent;that Pittsburgh's employees were working on the Equi-table job that morning;and that in order to avoid any possible trouble on the job,Beers should do "something about it."Beers then called L.L. Gellerstedt,secretary-treasurer of Beers Construction Company, and instructed him to remove Pittsburghemployees from the job.At about 11:45 a. m. that same day, Gellerstedt had aconversation with Moore.Concerning this conversation,Gellerstedt testified cred-ibly as follows:Mr. Moore came and said he noticed the glaziers were still working, and whenwere we going to have them stop;and I told him we had made arrangementsfor the work to stop as of noon,which seemed to upset him and he told mewe had been too slow in stopping the work and we would have a picket on thejob Monday morning; at which time he left.At about 8:30 a. m. on Monday,September 14, Beers called Moore and toldhim that his company had a contract with Pittsburgh which was dated in February1953,that he expected Pittsburgh to perform the work under its contract,and that hehad ordered Pittsburgh to proceed with the work.Moore replied that it would benecessary for him to place a picket on the job.The Respondent picketed the Equitable job on September 14 while Pittsburghemployees were working.The picketing resulted in a widespread work stoppageby employees of Beers and of other subcontractors under Beers.Cettiwas in chargeof the picketing.The picket sign bore the legend,"Glass work on this job unfairtoD. C. 38, AFL." Cetti went to the rear of the construction site where a Pitts-burgh truck was parked and Pittsburgh employees were working.Two coloredemployeesof E. L.Thompson Company, plastering subcontractor under Beers, wereworking nearby.ElijahWatts,one of the employees of Thompson,was running amortar mixing machine at the time.Cetti askedWattes if he "belonged to theLocal"and if he knew that the job was being picketed.Cetti then told Watts andthe other employee of Thompson,"Well, you'd better cut your mixer off," and thatthey had"better knock off." The two employees stopped working.The Respondent removed its picket when Beers ordered Pittsburgh'semployeesoff the job.Thereafter,Beers contracted with another glazing firm to perform theglazing work on the Equitable job; and a charge for such labor was made againstPittsburgh's contract.Underits contract,however, Pittsburgh continued to supplythe materials for the job. BROTHERHOOD OF PAINTERS, ETC.461The Barge-Thompson Construction Company had the construction contract forthe First National Bank building in Atlanta.Pittsburgh was the subcontractorunder Barge-Thompson for the glazing work. Barge-Thompson's field superintend-ent on the job was Joseph W. Bradley. On about September 15, 1953, Cetti went tothe job site and had a conversation with Bradley.Concerning this conversation,Bradley testified credibly, "He asked me who had the glazing, and I told him Pitts-burgh Plate Glass had it; and at thattimehe informed me that they were unfair,and unless they got settled, why, they would not be able to do the job."Pittsburgh started the glazing work on the First National Bank job on September28.Cetti returned to the job site on October 5 andagainspoke to Bradley.Pitts-burgh's employees were working on the job at the time.Cetti told Bradley that hewould have to picket the job unless Pittsburgh's employees were removed.Barge-Thompson also had the construction contract for the St. Joseph's Hospitaljob in Atlanta; and Pittsburgh was the subcontractor for the glazing work.HenryPoss,Barge-Thompson'sgeneralsuperintendent, had supervision over the job.Pittsburgh's employees appeared for work on the job site for the first time at about9 a. m. on September 28, 1953. Cetti arrived at about the same time, and had aconversation with Poss. In this connection, Poss testified credibly to the following:Well,Mr. Cetti approached me by introducing himself and telling me thathe represented the Painters and Glaziers, and that here was some trouble be-tween the Union and Pittsburghs, and Pittsburghs could not be permitted towork on the job.He said that he had always been a friend of Barge-Thompsonsand wanted to continue to be, I believe were the words he used, and he knewI didn't want any trouble and he didn't, and he was just warning me if theycontinued to stay on the job there would be trouble, and we had Painterspeople in the building... .After Poss called Pittsburgh and notified it of his conversation with Cetti, Pittsburgh'semployees were removed from the job.Pittsburgh's employees returned to the Hospital job at a later date.When theyreported for work on the second day, Cettiagainappeared at the job site and spoketo Poss.He told Poss, in substance, that he was prepared to picket the job if Pitts-burgh's employees continued to work.The J. A. Jones Construction Company had a contract for the construction of abuildingin Atlanta for Montag Bros., Inc.Pittsburgh was the subcontractor on thisjob for the glazing work.Pittsburgh commenced the glazing work on November 9,1953.On November 10 at about 10:30 a. m., Cetti appeared at the jobsite andspoke to Thomas Samford, Jones' construction superintendent.Cetti remarked thatPittsburgh's employees were working on the job, and told Samford, "Well, I'll haveto have a picket on the job."That same day and shortly after Cetti's conversationwith Samford, the Respondent commenced to picket the Montag job, and continuedto picket it constantly thereafteruntil about 9 a.m. on November 13. The picketingtook place between 8 a. m. and 4:30 p. m.on November11 and 12.The picketsign stated,"Pittsburgh Plate Glass Company isunfair toPaintersD. C. No. 38,A. F. of L. Thispicketingagainst Pittsburgh employees only!"Shortly after thepicketingbegan on November 10, employees of Jones, the general contractor, andof other subcontractors ceased work and left the Montag job.This workstoppagecontinued untilthe picket was removed on November 13.The Pittsburgh employeesdid not report for work on the Montag job until about 9 a. m. on November 11 and12.No Pittsburgh employees appeared or worked at the job site at any time duringthe day of November 13.As a result of thepicketingand the work stoppage, Jonesasked Pittsburgh to stop work on the Montag job, and arranged with another com-pany to complete theglazing work.The labor forsuch glazingwas charged toPittsburgh's contract.However, Pittsburghcontinuedto supplyallmaterials forthe job.B. Conclusions on the8 (b) (4) (A)allegationIt isfound that the Respondent's picketing of the Equitable and Montag jobs con-stitutedunlawful inducement and encouragement of employees of secondary em-ployers.Brewery and Beverage Drivers and Workers (Washington Coca ColaBottlingWorks, Inc.),107 NLRB 299.Although the Act by itstermsprohibits secondarypicketingfor the illegal objectstherein defined, the Board, with court approval, heretofore has permitted such picket-ing to a limited extent in caseswhere, if it was entirely prohibited,the unionsinvolvedwould havehad no othereffective meansof publicizingtheir disputes or grievances 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the primary employers.The necessity for common situs picketing in theconstruction industry is apparent.However, in the instant case, as in theWash-ington Coca Colacase, the primary employer has a permanent and extensive busi-ness establishment at which a union could picket effectively.Pittsburgh's outsideglaziers normally report to the plant in the morning and return to it during the dayin order to obtain or leave materials.As related above, the Respondent picketedthe plant from about September 6 to about September 20, 1953.Under the circum-stances, it is my opinion that the Respondent's picketing of the job sites merely serves,to emphasize the illegal object behind such picketing.I further find that the picketing of the Equitable job witha signwhich did not,describe properly the labor dispute involved, Cetti's solicitation or direction ofThompson's employees to engage in a work stoppage on the Equitable job, and thepicketing of the Montag job at times when no employee of Pittsburgh was present,constitute unlawful inducement and encouragement of employees.It is found accordingly that, by the inducement and encouragement found above,.of the employees of secondary employers to refuse to perform services, with anobject of forcing or requiring Beers and Jones to cease doing business with Pittsburgh,.the Respondent violated Section 8 (b) (4) (A) of the Act.The General Counsel and the Charging Party also contend that the Respondentviolated Section 8 (b) (4) (A) of the Act by its "admitted failure to affirmativelyinform the employees of the secondary employers on the jobs which they picketed,that such employees were free to cross and work behind Respondent's picket lines,without reprisals or fear of reprisals."As authority for this contention they cite theIntermediate Report inBaltimore Building and Construction Trades Council, et al.(Stover Steel Service),108 NLRB 1575. In view of the findings made above, rfind it unnecessary to pass upon this question.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Brotherhood of Painters, Decorators, and Paperhangers of America, LocalUnion No. 193, and District Council No. 38 of Brotherhood of Painters, Decorators,and Paperhangers of America, affiliated with A. F. of L., are labor organizations.within the meaning of Section 2 (5) of the Act.2.By inducing and encouraging employees to engage in a strike or concertedrefusal in the course of their employment to perform any services for their employers,where an object thereof was to force or require Beers Construction Company andJ.A. Jones Construction Company to cease doing business with Pittsburgh, the Re-spondent has engaged in unfair labor practices within the meaning of Section 8 (b)(4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication ]AppendixNOTICE TO ALL MEMBERS OF BROTHERHOOD OF PAINTERS, DECORATORS, AND PAPER-HANGERS OF AMERICA, LOCAL UNION No 193, AND DISTRICT COUNCIL No. 38 osBROTHERHOOD OF PAINTERS, DECORATORS, AND PAPERHANGERS OF AMERICA, AF-FILIATEDWITH A. F. OF L.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT induce or encourage the employees of any employer, othertitan Pittsburgh Plate Glass Company toengage ina strike or concerted re- OPERATIVE PLASTERERS'AND CEMENT FINISHERS',ETC.463fusal in the course of their employment to perform any services for their em-ployers, where an object thereof is to force or require any employer or personto'cease doing business with Pittsburgh Plate Glass Company.BROTHERHOOD OF PAINTERS,DECORATORS,AND PAPER-HANGERS OF AMERICA,LOCALNo. 193, AND DIS-TRICT COUNCIL No. 38 OF BROTHERHOOD OF PAINT-ERS, DECORATORS,AND PAPERHANGERS OF AMERICA,AFFILIATEDWITH A.F.OF L.,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.OPERATIVE PLASTERERS'AND CEMENTFINISIIERS'INTERNATIONAL AsSOCIATION,LOCAL 555, AFLandLEE E. PARKER.Case No. 36-CB-90.October 25, 1954Decision and OrderOn June 8, 1954, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (b) (1) (A) and 8 (b) (2) of theAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings, conclusions,' andrecommendations?OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Operative Plasterers' andCement Finishers' International Association, Local 555, AFL, its.officers, representatives, agents, successors, and assigns, shall:'We find, as did the Trial Examiner, that Respondent unlawfully prompted the dis-crimination,against employee Lee E. Parker.However, in reaching this conclusion, wedeem, It' unnecessary to pass upon the existence of an illegal"tacit understanding"betweenRespondent and Teller Construction Co.2We shall,without passing upon the propriety of the Trial Examiner's recommendedorder,substitute therefor the Board's usual order in this type case. See,e.g.,Local $57,Brotherhood of Painters,Decorators and Paperhangers of America,etc.,109 NLRB 821.110 NLRB No. 79.